United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Joel A. Stanley			:
Patent No. 8,557,070				:
Issue Date: October 15, 2013			:		Decision on Petition
Application No. 13/043,052			:		
Filing Date: March 8, 2011			:
Attorney Docket No. 1328JW-61395		:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed October 14, 2021, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issuance of this decision.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).1  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704.

As a preliminary matter, the Office notes the record fails to indicate the person who signed the petition has been given a power of attorney or authorization of agent, and the address listed in the petition is different than the address of record.  A courtesy copy of this decision is being mailed to the address in the petition.  However, all future correspondence will be directed solely to the address currently of record until such time as appropriate instructions are received to the contrary.

The inventor executed an assignment assigning his rights to the invention to BWDT, LLC.

The law firm of James E. Walton, PLLC (“Walton Firm”) prosecuted several applications, such as this application and Application No. 12/386,786, on behalf of the assignee.

This application issued as Patent No. 8,557,070 on October 15, 2013.

On February 18, 2016, patent practitioner Richard Eldredge filed powers of attorney executed by the assignee for several patents, which include this patent and Patent No. 12/386,786, and several applications.  The powers of attorney revoke the prior power of attorney and give a power of 

attorney to a customer number associated with the practitioners at the Eldredge Law Firm (“Eldredge Firm”).

Maintenance fees were not timely paid for several patents after the submission of the powers of attorney.  

The 3.5 year maintenance fee was not timely paid for this patent.  As a result, the patent expired on October 16, 2017.

The petition, a petition fee, the 3.5 year maintenance fee, and the 7.5 year maintenance fee were filed on October 14, 2021.  The Office notes the $250 surcharge under 37 C.F.R. § 1.20(h) for late payment of the 7.5 year maintenance fee has been charged to Deposit Account No. 50-2806
during late 2020, 

The petition indicates the patentee failed to receive any notification from the Eldredge Firm that the maintenance fee was due.  The petition states the patentee would have either had the firm pay the fee or paid the fee directly if he had been notified the fee was due.

The petition states Richard Eldredge stopped returning phone calls from the patent during late 2020.

The petition states, during June of 2021, the patentee discovered the Eldredge Firm had allowed all of his patents to expire and all of his applications to become abandoned.

A petition under 37 C.F.R. § 1.378(b) to accept an unintentionally delayed payment of a maintenance fee must include: 

(1) 	The required maintenance fee, 
(2) 	The petition fee set forth in 37 C.F.R. § 1.17(m), and
(3) 	A statement that the delay in payment of the maintenance fee was unintentional. 

The petition includes the maintenance fee, the petition fee, and a statement of delay.

Although the petition includes a statement of delay, the petition does not include an adequate explanation for the delay beyond the submission of the statement.

Pursuant to 37 C.F.R. § 1.378(b)(3), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to accept a delayed maintenance fee payment is filed more than two years after the date the patent expired for nonpayment.”3  The patent expired on October 16, 2017, due to a failure to timely pay the 3.5 year maintenance fee.  The petition was filed more than two years later on October 14, 2021.  Therefore, the Office is dismissing the petition in order to request additional information concerning the delay in the submission of the petition and maintenance fee.

As of late 2020, Richard Eldredge had stopped returning patentee’s phone calls and patentee had only received very few, if any, maintenance fee reminders from the law firm during 2017-2020.
The patentee appears to have been aware that at least one patent had expired.  Specifically, a petition under 37 C.F.R. § 1.378(b) requesting acceptance of the delayed 7.5 year maintenance fee for Patent No. 7,900,413 was electronically filed and granted on December 3, 2020.  The Office notes the petition was filed by patent practitioner Kent Chambers.

The petition for this patent was filed more than 10 months after the petition filed for Patent      No. 7,900,413.  The Office is requesting additional information concerning the delay in the filing of the petition to reinstate the patent.

What facts and circumstances brought about the discovery of the expiration of this patent? What
prompted patentee to investigate in June 2021? What are the reasons for the delay in
investigating the situation, given that Richard Eldredge ceased returning calls and emails in late
2020.

The petition states patentee notified current counsel promptly after discovering that at least some of patentee’s issued patents had expired and some of patentee’s pending applications were
abandoned and requested he take control over the patents/applications and file petitions to
reinstate/revive, as needed. When did current counsel resume control of this patent? What are the
reasons for the delay in filing an initial petition?

Any renewed petition filed in response to this decision should include the information requested above as well as identify additional facts necessary to establish the entire delay in the submission of the petition was unintentional.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions

cc:	Law Offices of James E. Walton, P.L.L.C.
	Suite 107-328
	1169 N. Burleson Blvd.
	Burleson, TX 76028 








    
        
            
    

    
        1 A “renewed petition” filed more than two months after the issuance date of this decision will be treated as a new petition requiring the payment of a new petition fee.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 12223.
        4 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.